Title: Editorial Note
From: 
To: 

Editorial Note David Humphreys wrote GW from France on 30 Sept. 1784 about the utility of having a biography of George Washington, particularly one written by GW himself. In early 1785 Humphreys began suggesting himself as a possible biographer, to which GW agreed (Humphreys to GW, 15 Jan. 1785, GW to Humphreys, 25 July 1785). Humphreys apparently started work on the biography when he visited Mount Vernon in the late summer of 1786 (Zagarri, Humphreys’ Life,Rosemarie Zagarri, ed. David Humphreys’ “Life of General Washington” with George Washington’s “Remarks.” Athens, Ga., 1991. xix); but he must have written most of it after his return to Mount Vernon in November 1787, where he remained until GW traveled to New York in April 1789 to assume the presidency. It also was during this time that GW must have made the notations that are printed here. Humphreys’ manuscript, which was broken up and dispersed, at best was the draft of a biographical sketch. Rosemarie Zagarri has reassembled its parts and rendered it intelligible in the publication cited above. At the end of the notes that GW made for Humphreys, GW wrote: “The information given in these sheets—tho related from Memory, It is I believe to be depended upon. It is hastily and incorrectly related—but not so much for the⟨se⟩ reasons, as some others, it is earnest⟨ly⟩ requestd that after Col. Humphreys has extracted what he shall judge necessary, and given it in his own language, that the whole of what Is here contained may be returned to G. W., or committed to the flames.  some of the enumerations are trifling; and perhaps more important circumstances omitted; but just as they occurred to the memory, they were committed—If there are any grains among them Col. H. can easily seperate them from the chaff.”